Case: 2:20-cv-00258-EAS-KAJ Doc #: 45 Filed: 06/24/21 Page: 1 of 1 PAGEID #: 1153




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

REBECCA MCNEIL, et al.,
                                                         Case No. 2:20-cv-258
       Plaintiffs,                                       Judge Edmund A. Sargus
                                                         Magistrate Judge Kimberly A. Jolson
       v.

MOUNT CARMEL HEALTH SYSTEM,
et al.,

       Defendants.
                                            ORDER

       This matter is before the Court on Plaintiffs’ Motion for Discovery. (Doc. 44). In their

Motion, Plaintiffs represent that despite the Court ordering production of previously requested

documents by June 21, 2021, Defendants still have not produced a number of those previously

requested responsive documents. (Id. at 1). This is not the first time the parties have raised a

discovery dispute with the Court. (See Docs. 27, 40). Most recently, the Court held a telephonic

conference and subsequently reset a number of case deadlines to allow the parties more time to

complete discovery.     (Doc. 43).    Considering those updated deadlines and the parties’

responsibility to resolve discovery disputes extrajudicially under the Local Rules, Plaintiffs’

Motion (Doc. 44) is DENIED without prejudice. The parties are ORDERED to meet and confer

regarding these outstanding discovery requests and file a joint status report within fourteen (14)

days from the date of this Order updating the Court on any lingering issues. Furthermore, the

status conference set for June 25, 2021, is hereby VACATED.

       IT IS SO ORDERED.

Date: June 24, 2021                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
